Citation Nr: 0503305	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-03 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

Pursuant to his request, the veteran was scheduled for a 
Travel Board hearing at the RO in November 2004; however, he 
failed to report for that hearing.  As he has not provided 
cause for his failure to appear or requested another hearing, 
the veteran's hearing request is deemed withdrawn and the 
Board will proceed with its review on the present record.  
See 38 C.F.R. § 20.704(d),(e) (2004).

The veteran had initiated an appeal on the issue of service 
connection for a bipolar disorder, for which a Statement of 
the Case was issued in August 2002.  However, this issue was 
withdrawn from appeal at the veteran's December 2002 RO 
hearing.


FINDINGS OF FACT

1.  The service medical records do not reveal that the 
veteran had an injury of the back or back complaints during 
service. 

2.  While the veteran gave a history of back complaints upon 
entry onto active duty, there is no pre-service medical 
evidence to show a back disability and the pre-induction 
clinical examination of his spine and musculoskeletal system 
was normal; thus, the veteran did not have a pre-existing 
back disability.

3.  The service medical records, to include the report of the 
separation examination,  are negative for any abnormal 
findings relating to a back injury or disability.

4.  The post-service medical evidence shows no back 
disability, to include arthritis of the lumbar spine, until 
approximately 28 years after the veteran's separation from 
service, and there is no competent medical evidence to 
suggest that the veteran's current back disability began 
during service or is causally related to any incident of 
active duty, to include the allegation of remote trauma.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service, nor may arthritis of the lumbar spine be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West  2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  These new 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the September 2002 rating decision, 
the December 2002 Statement of the Case, discussions at a 
December 2002 RO hearing, the March 2004 Supplemental 
Statement of the Case, and letters sent to the appellant by 
the RO, adequately informed him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.
 
The Statement of the Case and Supplemental Statement of the 
Case set forth the laws and regulations applicable to the 
veteran's claim for service connection for residuals of an 
in-service back injury.  Further, a July 2002 letter from the 
RO to the appellant informed him of the type of evidence that 
would substantiate his claim (an injury in military service 
or disease that began in or was made worse during military 
service, or an event in service causing injury or disease; a 
current disability; and a relationship between the current 
disability and an injury, disease or event in service); that 
he could obtain and submit private evidence in support of his 
claim; and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain).  He was 
additionally informed that he could obtain and submit private 
evidence in support of his claim, and that he could  have the 
RO obtain VA and private evidence if he completed the 
appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the appellant was notified 
of the evidence needed to substantiate his claim and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice in this case was 
provided to the veteran in July 2002, before the September 
2002 RO decision that is the subject of this appeal.  
 
In addition, the Court acknowledged that the VA Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached" (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Court shall "take due account of the rule of 
prejudicial error").   

VCAA requires that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless, non-prejudicial error.  The notice 
provided to the appellant in July 2002 was given prior to the 
first AOJ adjudication of the claim in September 2002, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was adjudicated, and a 
Statement of the Case and Supplemental Statement of the Case 
were provided, presenting additional opportunities for the 
veteran to present further argument and evidence in support of 
his claim.  Further, in a November 2004 letter informing him 
that his appeal had been certified to the Board, the RO 
informed him that he could submit additional evidence 
concerning his appeal within 90 days of the date of the 
letter, or the date that the Board promulgated a decision in 
his case, whichever came first.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the precise language of the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In the July 2002 RO VCAA letter, 
the RO, among other things, informed the veteran of what was 
required to substantiate his claim, that he could obtain and 
submit any private medical evidence supporting his claim, 
that he should send the RO the evidence it needed, and that 
it was his responsibility to support his claim with 
appropriate evidence.  In the Board's view, these assertions 
in the letter were functionally equivalent to informing the 
veteran that he should submit any evidence he had in his 
possession to support his claim.  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements to include the precise 
language of the "fourth element" is harmless, non-
prejudicial error.  See Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108- 183, § 707(b), 117 Stat. 2651, 2673) (Dec. 2003).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by letter in July 2002 and asked him to identify all 
medical providers who treated him for a back disability.  The 
veteran has indicated that VA records of treatment exist that 
VA has been unable to obtain.  The applicable standard in 
such cases is that whenever the Secretary attempts to obtain 
records from a Federal department or agency, the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  See 38 U.S.C.A. § 5103A(b)(3).  In March 
2003, the RO requested treatment records of the veteran for 
the period from 1972 to 1973, to include records of 
psychiatric treatment and an employment physical claimed to 
include examination of back problems; as well as records of 
treatment dated from January 1990 to July 2001.  In January 
2004 the RO sent a fax labeled as "urgent" to the VA 
Medical Center in Temple, Texas.  On February 3, 2003, the RO 
received notification that the Temple VAMC did not have the 
veteran's employment physical.  On February 18, 2004, the RO 
received notification from the VAMC in Temple that no records 
prior to September 8, 2000, were available for the veteran, 
and that they did not have a 1972 VA employment physical in 
their files.  In May 2004, the RO received a reply from the 
Temple office of the Central Texas Veterans Health Care 
System indicating that records of treatment from 1972 to 1973 
could not be fulfilled, for the reason that treatment at the 
Waco facility began in 1976.  Based on this extensive 
correspondence with the Temple VAMC and their inability to 
locate the veteran's VA treatment records on repeated 
occasions, the Board finds that it is reasonably certain that 
these records do not exist or that further efforts to search 
for these records would be futile.  Accordingly, a further 
search for these records is not warranted.  38 U.S.C.A. § 
5103A(b)(3).  Otherwise, all records of treatment known to 
exist and sought by the veteran have been obtained and 
associated with the claims file.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, there is no medical evidence to show a back 
injury or disability during service or for more than 28 years 
post-service, nor is there any competent evidence that 
suggests a causal relationship between a current back 
disability and service.  Under these circumstances, there is 
no duty to provide an examination or opinion with regard the 
claim on appeal.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); 38 U.S.C.A. § 5103A(d); see also Duenas v. Principi, 
No. 03-1251 (U.S. Vet. App. Dec. 15, 2004).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

Factual Background

The veteran's February 1970 pre-induction examination 
indicates that examination of the spine and musculoskeletal 
system was normal.  He indicated by a checked box that he had 
experienced back trouble in the past.  The reviewing 
clinician noted that the veteran had experienced no back 
injury, and that he had experienced back pains in the past 
but had not seen a doctor for these pains.  Service medical 
records of treatment show no complaint, treatment, or 
diagnosis of a back disorder.  At his October 1971 service 
separation examination, the veteran's back was noted to be 
normal upon clinical evaluation.  

Records of VA treatment from 1976 to 1978 for conditions 
unrelated to the veteran's back contain no history, 
complaint, or diagnosis of a back disorder.  
A November 2000 to December 2000 report of VA hospitalization 
for conditions unrelated to the back contains no complaint, 
history, or diagnosis of back trouble.

A March 2001 letter from the Central Texas Veterans Health 
Care System indicates that a tentative employment offer was 
rescinded because "your physical was not completed in a 
satisfactory manner."  

VA records of outpatient treatment dated from February 2000 
to January 2002 include complaints of chronic low back pain, 
and diagnoses of lumbar spine disc disease, degenerative 
joint disease of the lumbar spine, and lumbar spondylosis.

At a December 2002 RO hearing, the veteran indicated that he 
injured his back doing summersaults as young child in grade 
school, and that he went to the hospital for the injury.  He 
did not remember if he went to school the next day.  He 
stated that when he was drafted he told the doctors he had an 
old back injury.  He told the doctor that his back hurt him 
at times.  The veteran stated that the doctor did not reply 
to him.  The veteran further testified that he injured his 
back during basic training, when during hand-to-hand combat 
he was thrown on his back, but he was not permitted to go on 
sick call.  After basic training, he had a desk job and did 
not go on sick call for his back.  He stated that his back 
caused him not to stand up straight shortly after service.  
He testified that he already had back problems in 1972, and 
that a post-service 1972 automobile accident aggravated them.  
He described being employed by VA doing laundry shortly after 
service.  He indicated that just before he started a job for 
VA he was in an automobile accident, resulting in his wife 
and his daughter being hospitalized.  He did not seek 
treatment after the accident.  He stated that his job at VA 
lasted about six months.  He described seeing private 
clinicians in the 1970s, none of whose current records could 
now be found.  He also described recent VA treatment of his 
back, to include use of a TENS unit.  He described pain and 
pressure on his back with standing.  

In a letter from the veteran's ex-wife, received at the 
December 2002 RO hearing, she wrote that after she married 
the veteran, the veteran immediately started working in the 
laundry unit of the Waco Veterans Hospital in June 1972, 
shortly after service.  She wrote that he had back problems 
at this time.  Shortly thereafter, he was to start a new job 
as a clerk.  Just before he was to start as a clerk, she 
recalled, they were in a car accident when she was driving 
him to be seen at a VA hospital for his back problems.  She 
and their daughter had to spend time in the hospital as 
result of the accident, but the veteran did not have to spend 
time in the hospital.  She identified the veteran's 
chiropractor and their family doctor during this general time 
frame.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(holding presumption of service connection for colon 
disability to be rebutted by clear and convincing evidence in 
the form of absence of post-war medical records of treatment 
for colon-related problems for period of over 40 years).

Arthritis will be presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
separation from service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 1111, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Analysis

While the veteran gave a history of back complaints upon 
entry onto active duty, there is no pre-service medical 
evidence to show a back disability and the pre-induction 
clinical examination of his spine and musculoskeletal system 
was normal.  Thus, the veteran did not have a pre-existing 
back disability.  The remaining service medical records, to 
include the report of the separation examination, are 
negative for any abnormal findings relating to a back injury 
or disability.  The Board has considered the veteran's 
contention that he sustained a back injury during basic 
training and his testimony at his RO hearing that he was not 
permitted to receive treatment for this injury.  However, 
given the absence of any pertinent abnormal findings in the 
service medical records, to include upon the separation 
examination, or for so many years thereafter, the Board must 
conclude that any in-service trauma that may have occurred 
did not result in any residuals or a chronic back disability.  

The veteran has also testified as having back problems 
shortly after service.  There is no competent evidence, 
however, to show that the veteran had arthritis within one 
year of service, so that the presumptive provisions of 38 
C.F.R. §§ 3.307 and 3.309(a) are not for application in this 
case.  Nor is there medical evidence of a back disability, to 
include degenerative joint disease until the year 2000, 
approximately 28 years after service.  The United States 
Court of Appeals for the Federal Circuit has determined that 
a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is in this case 
an evidentiary lack of medical evidence showing of continuity 
of a back disability from service to the year 2000, which 
weighs against the veteran's claim for service connection.  
See 38 C.F.R. § 3.303(b).

The Board acknowledges that the veteran claims to have had a 
VA employment physical at which his back was evaluated in 
1972.  However, VA records indicate that the veteran never 
had treatment at that facility until 1976.  Treatment in 1976 
was for conditions completely unrelated to back problems, and 
the records of VA treatment in 1976 associated with the 
claims file contain no complaint, history, diagnosis, or 
treatment related to low back pain.

The Board has also considered the veteran's contention that 
he injured his back during basic training and that his 
current back disability is a result of this injury.  However, 
the veteran, as a lay person, is not competent to provide 
medical opinions, and his assertions as to medical diagnosis 
or causation cannot constitute competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His assertion 
that such an injury caused his current back problems is no 
more than unsupported conjecture, and has no probative value.

In sum, there is no medical evidence relating to a back 
disability until the year 2000 forward and there is no 
indication in this medical evidence of a decades-long history 
of back pain or a causal relationship between a current back 
disability and any incident of service, to include remote 
trauma.  Accordingly, service connection for residuals of a 
back injury is not warranted.  Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999).
   
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


